Exhibit 10.24

 

LOAN AND REIMBURSEMENT AGREEMENT

 

THIS LOAN AND REIMBURSEMENT AGREEMENT (this "Agreement") is made as of August
10, 2015, by and between Talon International, Inc., a Delaware corporation
("Borrower"), certain direct and indirect subsidiaries of the Borrower from time
to time party to this Agreement, as Guarantors, (Borrower and such Guarantors
sometimes are referred to herein collectively as the “Loan Parties” and
individually as a “Loan Party”) and Princess Investment Holdings Inc., a
Delaware corporation ("Lender"), with reference to the following facts:

 

RECITALS

 

A.     Borrower desires to obtain a loan of up to $3,000,000 (the "Loan") from
Lender.

 

B.     Borrower is entering into this Agreement setting forth its obligations to
Lender in connection with the Loan.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.     Loan.

 

(a)     Lender hereby agrees to make the Loan to Borrower on the following terms
and conditions:

 

 (i)      Advances under the Loan shall be used to repay existing indebtedness
of Borrower or its subsidiaries and for working capital financing for Borrower’s
business and other general corporate purposes of Borrower.

 

 (ii)      The Loan shall be subject to the terms and conditions of this
Agreement, the Security Agreement (as hereinafter defined), and all other
documents executed by a Loan Party in connection with the Loan (this Agreement,
the Security Agreement and such other documents collectively are referred to
herein as the "Loan Documents").

 

(b)     No advance shall be made under the Loan (“Advance”) unless Borrower has
delivered to Lender a written request containing the following (an “Advance
Request”) at least two business days prior to the date on which Borrower desires
to receive the Advance: (i) the amount of the requested Advance, and (ii) a
certification addressed to Lender that (A) each Loan Party is in compliance with
its obligations under the Loan Documents, and (B) the representations and
warranties of each Loan Party contained in the Loan Documents are true as of the
date of the certificate, and (C) no Event of Default has occurred. Upon delivery
of a valid Advance Request, such Advance shall be made by Lender to Borrower on
or prior to the later of (i) the date on which Borrower desires to receive the
Advance as specified in the Advance Request and (ii) two business days following
delivery of the Advance Request.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Payments; Interest; Loan Fee.

 

(a)     Interest shall accrue on the unpaid principal balance at an annual rate
of 12.5% (the “Interest Rate”). Notwithstanding anything to the contrary
contained herein, upon the occurrence of an Event of Default and the
continuation thereof beyond any applicable cure period, and for so long as such
Event of Default is thereafter continuing, the interest rate applicable to the
Loan shall be increased to 15% per annum (the “Default Rate”), and all
outstanding principal shall bear interest at the Default Rate.

 

(b)     Principal and interest shall be payable as follows:

 

 (i)      Commencing on the first day of the first full calendar month following
the initial Advance hereunder, and continuing on the first day of each of the
next eleven (11) calendar months thereafter (each, an “Interest Payment Date”),
all accrued but unpaid interest as of the applicable Interest Payment Date shall
be due and payable.

 

 (ii)     Commencing on the first anniversary of initial Interest Payment Date
and continuing thereafter until the first day of the month during which the
Maturity Date occurs (each, an “Installment Payment Date”), monthly payments
shall be due and payable in an amount equal the sum of (1) a principal payment
in the amount of the quotient obtained by dividing the outstanding principal
balance as of such Installment Payment Date by the number of remaining
Installment Payment Dates (including such Installment Payment Date) plus (2) all
accrued but unpaid interest as of the applicable Interest Payment Date.

 

 (iii)    All outstanding principal and accrued but unpaid interest shall be due
and payable on August 10, 2018 (the "Maturity Date"), unless the Loan is
accelerated pursuant to the Loan Documents.

 

(c)     Borrower shall pay a loan fee to Lender equal to $60,000 (the “Loan
Fee”). The Loan Fee is fully earned on the date hereof, but Lender has agreed to
defer payment, without interest, until the Maturity Date (subject to
acceleration if an Event of Default occurs).

 

(d)     For purposes of the Loan Documents, “Business Day” means each day of the
year (i) on which federally-chartered banking institutions in Los Angeles,
California are not required or authorized to close, and (ii) which is a not a
regularly scheduled holiday in the State of California or in the United States
of America. If any payment on the Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

(e)     All computations of interest shall be made by Lender and calculated on
the basis of a 365 day year.

 

(f)      All payments by Borrower to Lender hereunder shall be made to the
deposit account provided by Lender to Borrower in writing.

 

(g)     Nothing herein contained, nor in any instrument or transaction related
hereto, shall be construed or operate to require Borrower to pay interest in an
amount or at a rate greater than the highest rate permissible under applicable
law, as amended from time to time. Should any interest or other charges paid by
Borrower result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, then any and all such excess
shall be and the same is hereby waived by Lender, and all such excess shall at
the option of Lender either be applied to the payment of principal or be paid by
Lender to Borrower. The parties acknowledge that the Loan is exempt from the
California usury laws pursuant to Section 25118(b) of the California
Corporations Code.

 

 
2

--------------------------------------------------------------------------------

 

 

(h)     Borrower shall have the right to prepay all or any portion of the
principal of the Loan at any time without premium or penalty; provided, however,
that with any prepayment Borrower shall also pay all accrued but unpaid interest
on the principal being prepaid. If the entire Loan is prepaid, then the Loan Fee
shall be due with such prepayment.

 

3.     Guaranty. To induce the Lender to provide the Loan and in consideration
of benefits expected to accrue to the Borrower by reason of the Loan and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each of Talon Technologies, Inc., a Delaware corporation, and Tag-It Pacific
Limited, a Hong Kong limited liability company, each of which is a direct or
indirect subsidiary of the Borrower (individually a “Guarantor” and
collectively, the “Guarantors”) shall unconditionally and irrevocably guarantee
jointly and severally to the Lender the due and punctual payment of all present
and future obligations of the Borrower under the Loan Documents, including the
due and punctual payment of principal of and interest on the Loan and all
amounts owed under the Loan Documents, (collectively, the “Obligations”), in
each case as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, according to the terms of the Loan
Documents (including all interest, costs, fees, and charges after the entry of
an order for relief against the Borrower or such other obligor in a case under
the United States Bankruptcy Code or any similar proceeding, whether or not such
interest, costs, fees and charges would be an allowed claim against the Borrower
or any such obligor in any such proceeding) pursuant to a guaranty in form and
substance acceptable to the Lender (as the same may be amended, modified or
supplemented from time to time, individually a “Guaranty”). Additional
subsidiaries shall be added as a “Guarantor” hereunder pursuant to Section 9(i).

 

4.     Reimbursement and Indemnity Obligations regarding the Loan. Each Loan
Party shall pay, indemnify, reimburse, exonerate and hold Lender harmless
against any loss, damage, liability or claim, including, without limitation,
reasonable attorneys' fees and costs, incurred by Lender in connection with any
claim against Lender (a) with respect to the Loan, or (b) which in any way arise
out of or are in connection with or are incidental to the business of each Loan
Party. All amounts payable hereunder shall be due immediately upon demand.

 

5.     Collateral for Agreement and Warrant.

 

(a)     The obligations of the Loan Parties to Lender under this Agreement are
secured by the Pledge and Security Agreement, of even date herewith, by each
Loan Party (the "Security Agreement"). For purposes of this Agreement,
“Collateral” shall have the meaning therefor set forth in the Security
Agreement.

 

(b)     In addition, concurrently with the execution hereof, Borrower is issuing
to Lender a warrant to purchase 1,000,000 shares of common stock of Borrower in
the form attached hereto as Exhibit A.

 

 
3

--------------------------------------------------------------------------------

 

 

6.     Event of Default.

 

(a)     Generally. Each of the following shall constitute an "Event of Default":

 

 (i)      A failure (A) to pay when due any principal of the Loan, whether at
stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; (B) to make any payment of interest required
under any Loan Document within three (3) days of when due or (C) to make any
other payment required under any Loan Document within five (5) days of when due;

 

 (ii)     A Loan Party breaches any of its obligations or covenants under any
Loan Document (other than a failure by a Loan Party to make a payment under the
Loan) and such breach is not cured within 15 days after Lender delivers written
notice of such breach to the applicable Loan Party;

 

 (iii)    Any representation or warranty made under any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Lender by a Loan Party is untrue or incorrect in any material respect as of
the date when made or deemed made;

 

 (iv)    If a Loan Party sells all or substantially all of its assets, including
a sale through a merger or other reorganization;

 

 (v)     If all or any substantial portion of the assets of a Loan Party is
attached, seized, subjected to a writ or distress warrant, or are levied upon,
or comes into the possession of any trustee, receiver, controller, custodian,
assignee for the benefit of creditors or any other person or entity having
powers or duties like or similar to the powers and duties of a trustee,
receiver, controller, custodian or assignee for the benefit of creditors and
such assets are not released therefrom within thirty (30) days thereafter;

 

 (vi)    The filing by a Loan Party of a voluntary petition in bankruptcy,
insolvency, reorganization or liquidation under United States bankruptcy laws
(the "Bankruptcy Code"), or any other petition under any section or chapter of
the Bankruptcy Code or any similar state, federal or foreign law, including, but
not limited to, assignments for the benefit of creditors, formal or informal
moratoriums, compositions or extensions generally with creditors;

 

 (vii)   The filing against a Loan Party of any involuntary petition or any
other petition against any entity under any section or chapter of the Bankruptcy
Code or any similar state, federal or foreign law which is not dismissed within
ninety (90) days after such filing;

 

 (viii)  The appointment by any court of a receiver, custodian, trustee or
similar official to take possession of all or any portion of the assets of a
Loan Party;

 

 (ix)     There occurs the issuance of a writ, order of attachment or
garnishment with respect to any of the Collateral (as defined in the Security
Agreement) and such writ, order of attachment or garnishment is not dismissed
and removed within fifteen (15) days thereafter;

 

 
4

--------------------------------------------------------------------------------

 

 

 (x)     (i) An Event of Default (as defined under the Senior Debt, as defined
in Section 9(i)) occurs under the Senior Debt and such Event of Default is not
waived or (ii) an event, condition or circumstance occurs which results in the
holder of the Senior Debt causing the Senior Debt to become due prior to its
stated maturity or prior to its regularly scheduled dates of payment, or such
holder demanding cash collateral in respect of such indebtedness in excess of
$250,000 pursuant to exercise of its rights granted under the Senior Debt;

 

 (xi)     (a) A default or breach occurs under any other agreement, document or
instrument to which a Loan Party is a party that is not cured within any
applicable grace period therefor, and such default or breach is not waived and
such default or breach involves the failure to make (or results in the
acceleration of) any payment in excess of $250,000 or (ii) an event, condition
or circumstance occurs which results in the holder of any obligation of a Loan
Party in excess of $250,000 causing such obligation to become due prior to its
stated maturity or prior to its regularly scheduled dates of payment, or the
holder of such obligation demanding cash collateral in respect of such
obligation in excess of $250,000 pursuant to exercise of its rights granted
under such obligations;

 

 (xii)    A final judgment or judgments for the payment of money in excess of
$250,000 in the aggregate at any time are outstanding against a Loan Party
(which judgments are not covered by insurance policies as to which liability has
been accepted in writing by the insurance carrier), and the same is/are not,
within thirty (30) calendar days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay;

 

 (xiii)   Any material provision of any Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms for thirty (30)
calendar days or more (or a Loan Party shall challenge the enforceability of any
Loan Document or shall assert in writing, or engage in any action or inaction
based on any such assertion, that any provision of any Loan Document has ceased
to be or otherwise is not valid, binding and enforceable in accordance with its
terms), or any security interest created under any Loan Document ceases to be a
valid and perfected second priority security interest (subject only to the
Senior Lien, as defined in Section 9(i) hereof) (except as otherwise permitted
under any Loan Document) in any of the collateral purported to be covered
thereby;

 

 (xiv)   A Change in Control (as hereinafter defined) of Borrower occurs. For
purposes hereof, "Change in Control" means that any of the following have
occurred: (a) any person or group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall have
acquired actual ownership, beneficial ownership or the right to own upon the
occurrence of specified events, 50% or more of the common stock of Borrower; or
(b) any person or group of persons (within the meaning of the Exchange Act)
shall have acquired the right to vote for the election or appointment of
directors of Borrower under ordinary circumstances; or (c) during any period of
twelve (12) consecutive calendar months, individuals who at the beginning of
such period constituted the board of directors of Borrower (together with any
new directors whose election or appointment was approved by the required vote of
the directors then still in office who were directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason other than death or disability to constitute a majority of
the directors of Borrower then in office; or

 

 
5

--------------------------------------------------------------------------------

 

 

 (xv)    Borrower ceases to own, directly or indirectly, 100% of any Guarantor.

 

(b)     Acceleration. Upon the occurrence of an Event of Default, the Loan and
all amounts outstanding under any Loan Document, including, without, limitation,
the entire unpaid and outstanding principal and all accrued interest under the
Loan and the Loan Fee, shall at once become due and payable at the option of
Lender without presentment, demand, protest or notice of protest of any kind,
irrespective of any maturity dates expressed in any Loan Document.

 

7.     Representations and Warranties of the Loan Parties. Each Loan Party
hereby jointly and severally represents and warrants to Lender as follows:

 

(a)     Each Loan Party is duly and validly organized, and is validly existing
and in good standing, as a corporation under the laws of the jurisdiction of its
formation.

 

(b)     Each Loan Party has the corporate power and authority (i) to execute and
deliver each Loan Document to which it is a party and to perform its obligations
thereunder, and (ii) to own, pledge, mortgage, or otherwise encumber and operate
its properties, to lease the property it operates under lease and to conduct its
business as now conducted or proposed to be conducted.

 

(c)     Each Loan Document to which a Loan Party is a party constitutes the
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms.

 

(d)     The execution, delivery and performance of the Loan Documents by each
Loan Party (i) do not violate the articles of incorporation or bylaws of such
Loan Party, (ii) do not breach of, or constitute a default under, any contract,
agreement, resolution, judgment, order or decree to which such Loan Party is
bound or as to which such Loan Party is subject, (iii) do not violate any law or
regulation to which such Loan Party is bound or as to which such Loan Party is
subject, (iv) do not result in the creation or imposition of any lien, security
interest or other encumbrance of any kind (collectively, “Liens”) upon any of
the property of such Loan Party, other than those in favor of Lender pursuant to
the Loan Documents; and (v) do not require the consent or approval of any
governmental authority or any other person.

 

(e)     Each Loan Party has or has applied for all licenses, permits, consents
or approvals from or by, and has made all material filings with, and has given
all notices to, all governmental authorities having jurisdiction, to the extent
required to conduct its business.

 

(f)      Each Loan Party is in compliance with all applicable laws and
regulations in all material respects.

 

(g)     Except for Permitted Liens (as defined in Section 9(f)), each Loan Party
owns good and marketable title to all of the Collateral (as defined in the
Security Agreement). None of the Collateral (as defined in the Security
Agreement) is subject to any Liens (other than Permitted Liens) and there are no
facts, circumstances or conditions known to the Loan Parties that may result in
any Liens (other than Permitted Liens) on the Collateral (as defined in the
Security Agreement).

 

 
6

--------------------------------------------------------------------------------

 

 

(h)     No Loan Party is an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No Loan Party is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, or any other federal or state statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder. The making of the Loan by Lender to Borrower, the application of the
proceeds thereof and repayment thereof will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission (“SEC”) or other laws or regulations binding on any Loan
Party.

 

(i)      No Loan Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect. No Loan Party owns any margin stock, and none of the proceeds of the
Loan or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any margin stock, for
the purpose of reducing or retiring any indebtedness that was originally
incurred to purchase or carry any stock or for any other purpose that might
cause any of the extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. No Loan Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Federal Reserve
Board.

 

(j)      The Loan is being incurred by Borrower solely for the purpose of
carrying on a business or commercial enterprise, and not for personal, family,
household, or agricultural purposes.

 

(k)     As of their respective dates, any and all filings made by Borrower or
its directors and officers with the SEC (collectively, the “SEC Reports”),
including, without limitation, quarterly reports on Form 10-Q, annual reports on
Form 10-K, current reports on Form 8-K and proxy statements, (i) were complete
and accurate in all material respects and (ii) complied in all material respects
with the requirements of the Securities Act of 1933, as amended (the “Securities
Act”) and the Exchange Act, as applicable, except to the extent that the SEC
Reports were amended in which case they were correct and complete in all
material respects and complied in all material respects with the requirements of
the Act and the Exchange Act as of the date of the final amendment thereto.

 

(l)      Since the date of the latest audited financial statements included
within the SEC Reports, except for events or circumstances disclosed in the SEC
Reports, no event or events have occurred which alone or in the aggregate has
had, or could reasonably be expected to have, a material adverse effect on (i)
the business, assets, operations, or financial or other condition of Borrower,
on a consolidated basis, (ii) the ability of Borrower to pay any of the Loan in
accordance with the terms of the Agreement, (iii) the Collateral, or Lender’s
security interest on the Collateral, or the priority of such security interest,
or (iv) Lender’s rights and remedies under the Agreement and the other Loan
Documents

 

 
7

--------------------------------------------------------------------------------

 

 

(m)    There has not been, and, to the knowledge of the Loan Parties, there is
not pending or contemplated, any investigation by the SEC involving any Loan
Party or any current or former director or officer of any Loan Party. The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Borrower under the Exchange Act or the
Securities Act.

 

(n)     All representations and warranties made in any of the Loan Documents by
each Loan Party shall be made after giving full effect to the transactions
contemplated in this Agreement. No information contained in this Agreement, any
of the other Loan Documents, or other written reports from time to time prepared
by a Loan Party and delivered hereunder or any written statement prepared by a
Loan Party and furnished by or on behalf of a Loan Party to Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made.

 

8.     Affirmative Covenants. The Loan Parties hereby jointly and severally
covenant as follows:

 

(a)     Borrower shall deliver to Lender a copy of any and all filings made by
Borrower with the SEC pursuant to the Exchange Act, including, without
limitation, quarterly reports on Form 10-Q, annual reports on Form 10-K, current
reports on Form 8-K and proxy statements, no later than five Business Days after
such filing is made with the SEC. Borrower shall deliver to Lender any
amendments to any agreements related to the Senior Debt (as hereinafter defined)
entered into after the date hereof promptly following the execution and delivery
thereof.

 

(b)     Each Loan Party shall do or cause to be done all things necessary to
preserve and keep in full force and effect its existence. Each Loan Party shall
continue to conduct its business substantially as conducted prior to the date
hereof, anticipated to be conducted, or as otherwise permitted hereunder and
shall at all times maintain, preserve and protect all of its assets and
properties necessary to the conduct of its business in the ordinary course of
business and in a manner consistent with past practice.

 

(c)     Each Loan Party shall comply in all material respects with all federal,
state, local and foreign laws and regulations applicable to it.

 

(d)     Each Loan Party shall, at Borrower’s expense and upon the reasonable
request of Lender, duly execute and deliver, or cause to be duly executed and
delivered, to Lender such further instruments and do and cause to be done such
further acts as may be necessary or proper in the reasonable opinion of Lender
to carry out more effectively the provisions and purposes of each Loan Document.

 

9.     Negative Covenants. Unless Lender otherwise agrees or consents in
writing, the Loan Parties jointly and severally agree as follows:

 

 
8

--------------------------------------------------------------------------------

 

 

(a)     No Loan Party shall borrow any money (or guarantee the obligations of
any other person or entity, other than the guaranty by a Loan Party of
obligations of another Loan Party) or become contingently liable for money
borrowed, except the following: (i) the obligations and liabilities of the Loan
Parties to Lender under this Agreement and the other Loan Documents; (ii) Senior
Debt; and (iii) indebtedness in respect of capitalized leases and purchase-money
obligations for fixed or capital assets, provided, however, that the aggregate
amount of all such capitalized leases and purchase-money obligations at any time
outstanding does not exceed $250,000.

 

(b)     No Loan Party shall enter into or be a party to any transaction with any
Affiliate thereof (other than intercompany transactions between or among
Borrower and Guarantors) except (i) such transactions as are in the ordinary
course of and pursuant to the reasonable requirements of such Loan Party’s
business and upon fair and reasonable terms that are no less favorable to such
Loan Party than would be obtained in a comparable arm’s length transaction with
a Person not an Affiliate of Borrower, (ii) Tag-It Pacific Limited (Tag-It HK)
may pay management fees or fees for services to Talon Zipper (Shenzhen) Col,
Ltd. (“Talon Shenzhen”) so long as such fees (x) are used to cover expenses
actually incurred by Talon Shenzhen and (y) do not exceed $400,000 in the
aggregate in any calendar year, and (iii) Talon Shenzhen may pay such fees to
Borrower. No Loan Party shall enter into any lending or borrowing transaction
with any executive officers of any Loan Party, except loans to its respective
executive officers in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs, pension plan
advances, and similar purposes. For purposes hereof, “Affiliate” means with
respect to any person (i) each person that, directly or indirectly, owns or
controls, whether beneficially, or as a trustee, guardian or other fiduciary,
20% or more of the capital stock having ordinary voting power in the election of
directors of such person, (ii) each person that controls, is controlled by or is
under common control with such person, and (iii) each of such person’s officers,
directors, joint venturers and partners. For the purposes of this definition,
“control” of a person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise.

 

(c)     No Loan Party shall, directly or indirectly, by operation of law or
otherwise, merge with, consolidate with or otherwise combine with any person,
other than a merger of one Guarantor with another Guarantor.

 

(d)     No Loan Party shall amend its articles of incorporation or bylaws (or
other organizational documents) in a manner that would materially adversely
affect the rights or remedies of Lender under any of the Loan Documents or such
Loan Party’s duty or ability to repay any of the obligations under the Loan
Documents.

 

(e)     No Loan Party shall sell, transfer, convey, assign, license or otherwise
dispose of any interest in Collateral, other than sales of Inventory or licenses
of assets in the ordinary course of business.

 

 
9

--------------------------------------------------------------------------------

 

 

(f)     No Loan Party shall, without the prior written consent of Lender, which
consent may be granted or denied in Lender's sole discretion, grant, or permit
to exist, any Lien on the Collateral (as defined in the Security Agreement)
other than any of the following (collectively, “Permitted Liens”): (i) the
Senior Lien, (ii) liens granted pursuant to capital leases, (iii) liens for
taxes, fees, assessments or other government charges or levies which are not
delinquent or are being contested by the applicable Loan Party(ies) in good
faith and for which the applicable Loan Party(ies) maintains adequate reserves
on its books, (iv) liens consisting of deposits made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws,
and (v) liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons.

 

(g)     No Loan Party shall do any of the following: (i) declare or pay any
dividends, other than dividends payable solely in its own common stock, or
authorize or make any other distribution with respect to any of its stock now or
hereafter outstanding; provided, however, that Borrower’s subsidiaries shall be
permitted to declare and pay dividends to Borrower, or (ii) redeem or retire any
share of its capital stock for value; provided, however, that nothing in this
Section 9(g) shall prohibit Borrower from redeeming or cancelling shares or
making short term loans to employees or other services providers in connection
with conducting or facilitating the exercise of stock options or exercise or
vesting of other equity incentives and/or satisfaction of withholding taxes in
connection therewith.

 

(h)     No Loan Party shall (i) change its name as it appears in official
filings in the jurisdiction of its incorporation, (ii) change its chief
executive office, principal place of business, corporate offices or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (iii) change the type of entity that it is, (iv) change its
organization identification numbers issued by the jurisdiction of its
incorporation, or (v) change its jurisdiction of incorporation or organize in
any additional jurisdictions, in each case without at least ten (10) Business
Days prior written notice to Lender and provided that such Loan Party shall have
taken such actions and executed such documents as Lender reasonably requests in
connection therewith to continue the perfection of any Liens in favor of Lender
in any Collateral, and provided, however, if a Loan Party’s jurisdiction or
state of incorporation is a state in the United States, then the new
jurisdiction or state of incorporation for such Loan Party shall be a state in
the United States.

 

(i)      No Loan Party shall directly or indirectly enter into or become bound
by any agreement, instrument, indenture or other obligation (other than the Loan
Documents and the agreements and other documents relating to the revolving line
of credit to Borrower from MUFG Union Bank, N.A. (“Union Bank”) in the principal
amount of $2.5 million as of the date hereof (the "Union Bank Loan")) that could
directly or indirectly restrict, prohibit or require the consent of any person
with respect to the payment of any obligations under any of the Loan Documents;
provided, however, that (A) the Loan Parties shall be permitted to refinance or
replace the Union Bank Loan with one or more additional senior, secured loans
(the Union Bank Loan and any such future refinanced or replacement loans,
“Senior Debt”), including incurring additional indebtedness pursuant to the
Senior Debt and entering into all agreements, instruments, indentures and other
obligations in connection therewith, provided that that the aggregate principal
amount of Senior Debt outstanding at any time shall not exceed $3,600,000; (B)
Borrower and its subsidiaries shall be permitted to grant a first priority Lien
on any or all of their assets as collateral for the Senior Debt (the “Senior
Lien”) and (iii) Lender agrees to subordinate the obligations under this
Agreement and the other Loan Documents and the Liens granted in favor of Lender
to the Senior Debt obligations and the Senior Lien, respectively, and to enter
into one or more subordination agreements to evidence such subordination, in
form and substance acceptable to the lender(s) under the Senior Debt and Lender
(which, unless consented to by Lender, shall be no more favorable on the whole
to the lenders under the Senior Debt as the subordination agreement executed by
Lender in favor of Union Bank concurrently herewith).

 

 
10

--------------------------------------------------------------------------------

 

 

(j)      No Loan Party shall create, or acquire, any subsidiary that holds or
will hold any assets that constitute more than 10% of the consolidated assets of
Borrower and its subsidiaries unless such subsidiary (i) executes a Guaranty and
a joinder to this Agreement and the Security Agreement in a form acceptable to
Lender, and (ii) takes such actions and executes such documents as Lender
reasonably requests in connection therewith to perfect of any Liens in favor of
Lender in any Collateral with respect to such subsidiary.

 

10.    Waiver and Estoppel. Each Loan Party hereby waives: (a) any and all
notice of acceptance of this Agreement or of the creation, renewal or accrual of
any of the obligations or liabilities hereunder indemnified against, either now
or in the future; (b) protest, presentment, demand for payment, notice of
default or nonpayment, notice of protest or default; (c) except as provided
herein, any and all notices or formalities to which a Loan Party may otherwise
be entitled, including without limitation notice of the granting of any
indulgences or extensions of time of payment of any of the liabilities and
obligations hereunder and hereby indemnified against; (d) any promptness in
making any claim or demand hereunder; (e) the defense of the statute of
limitations in any action hereunder or in any action for the collection of
amounts payable hereunder; (f) any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other person or
persons; (g) all duty or obligation of Lender to perfect, protect, retain or
enforce any security for the payment of amounts payable by each Loan Party
hereunder; and (h) any principle or provision of law, statutory or otherwise,
which is or might be in conflict with the terms and provisions of this
Agreement. No delay or failure on the part of Lender in the exercise of any
right or remedy against a Loan Party, or any other person against whom Lender
may have any rights, shall operate as a waiver or modification of any agreement
or obligation contained herein, and no single or partial exercise by Lender of
any rights or remedies under any Loan Document shall preclude other or further
exercise thereof or other exercise of any other right or remedy. No waiver or
failure of Lender to insist upon strict compliance with any obligation,
covenant, agreement, representation, warranty, or condition shall operate as a
waiver of, or estoppel with respect to, any subsequent or other failure to
comply with such obligation, covenant, agreement, representation, warranty, or
condition, or with any other obligation, covenant, agreement, representation,
warranty, or condition contained herein. No waiver of the rights of a party
shall be effective unless in writing executed by such party.

 

11.    Notices. Any and all notices, demands or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party only (a) if served personally, or (b) if
sent by facsimile or overnight delivery service and a confirmation of receipt is
obtained. If such notice, demand or other communication is served personally,
service shall be conclusively deemed made at the time of such personal service.
If such notice, demand or other communication is sent by overnight delivery
service or facsimile, such shall be conclusively deemed given at the time
confirmation of receipt is obtained, provided the overnight delivery is
addressed to the party to whom such notice, demand or other communication is to
be given at the address set forth below.

 

 
11

--------------------------------------------------------------------------------

 

 

If to a Loan Party:

 

21900 Burbank Boulevard, Suite 270

Woodland Hills, California 91367

Attention: Larry Dyne

Telephone: (818) 444-4100

Facsimile: (818) 444-4110

 

With a copy to:

 

Stubbs Alderton & Markiles, LLP

15260 Ventura Boulevard, 20th Floor

Sherman Oaks, California 91403

Attention: John McIlvery

Telephone: (818) 444-4502)

Facsimile: (818) 444-6302

 

If to Lender:

 

c/o Elkins Kalt Weintraub Reuben Gartside LLP

2049 Century Park East, Suite 2700

Los Angeles, California 90067

Attn: Frederick W. Gartside, Esq.

Telephone: (310) 746-4405

Telecopier: (310) 746-4495

 

With a copy to Clive Diamond by email: clive@stonebridge.com.au.

 

Any party hereto may change its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party or parties hereto.

 

12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the substantive laws of the State of California without regard
to principles of conflicts of laws.

 

13.    Headings; Drafting. The headings used herein are for convenience only and
do not limit or alter the terms of this Agreement or in any way affect the
meaning or interpretation of this Agreement. Neither this Agreement nor any
provision contained in this Agreement will be interpreted in favor of or against
any party hereto because such party or its legal counsel drafted this Agreement
or such provision.

 

14.    Successors and Assigns. All rights of each party shall inure to the
benefit of its successors and assigns, and all obligations, liabilities, and
duties of each party shall bind its successors and assigns. Each Loan Party
shall not be entitled to assign any of its rights under any of the Loan
Documents without the prior written consent of the Lender, which may be withheld
in the sole discretion of the Lender. Lender shall be entitled to assign the
Loan Documents (or issue participations under the Loan Documents) without the
consent of any Loan Party.

 

 
12

--------------------------------------------------------------------------------

 

 

15.    Entire Agreement; Amendment and Modification. This Agreement and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto and thereto in respect of the subject matter contained herein or
therein and supersede all prior agreements and understandings, both written and
oral, among the parties in respect of the subject matter hereof and thereof. No
changes, amendments, or alterations hereto shall be effective unless pursuant to
written instrument executed by Borrower (on its own behalf and on behalf of the
Guarantors) and Lender.

 

16.    Validity. The invalidity or unenforceability of any terms or provisions
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect, and,
if any such unenforceable provision hereof is enforceable in any part or to any
lesser extent, such provision shall be enforceable in all such parts and to the
greatest extent permissible under applicable law.

 

17.    Remedies Cumulative. Each right and remedy provided for herein shall be
cumulative and non-exclusive and shall be in addition to every other right or
remedy provided for herein or now or hereafter existing at law or in equity or
by statute or otherwise.

 

18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which,
together, shall constitute one and the same instrument. A facsimile or pfd
signature shall constitute an original signature.

 

19.    Expenses and Documentary Taxes. The Loan Parties shall pay all costs and
expenses, including attorneys' fees and costs, incurred by Lender in connection
with the preparation and negotiation of the Loan Documents, not to exceed
$20,000 in the aggregate. Each Loan Party agrees to pay all attorneys' fees and
all costs and other expenses which the Lender expends or incurs in collection or
compromise of the obligations under this Agreement, whether or not suit is
filed, including, without limitation, all costs, attorneys' fees and expenses
incurred by the Lender in connection with any insolvency, bankruptcy,
reorganization, arrangement or other similar proceedings involving a Loan Party
which in any way affect the exercise by the Lender of its rights and remedies
under the Loan Documents. Each Loan Party shall indemnify the Lender from and
hold it harmless against any documentary taxes, assessments or charges made by
any governmental authority by reason of the execution and delivery of any Loan
Document,

 

20.    Self Help. If a Loan Party shall fail to do any act or thing which it has
covenanted to do hereunder or under a Loan Document, or any representation or
warranty of a Loan Party under a Loan Document shall be breached, the Lender may
(but shall not be obligated to), to the extent permitted by applicable law, do
the same or cause it to be done or remedy any such breach and there shall be
added to the Loan hereunder the cost or expense incurred by the Lender in so
doing, and any and all amounts expended by the Lender in taking any such action
shall be repayable to it upon its demand therefor and shall bear interest at the
Default Rate from the date advanced to the date of repayment.

 

 
13

--------------------------------------------------------------------------------

 

 

21.    Office Of Foreign Assets Control; USA Patriot Act And Related Covenants.
Neither a Loan Party nor any person or entity who owns or controls the same
(collectively, the “Borrower Controlling Parties”): (a) is in violation of (i)
any applicable anti-money laundering laws, including, without limitation, those
contained in the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”) and the Bank Secrecy Act (Titles I and II
of Pub. L. No. 91-508, 84 Stat. 1114 (1970)), (ii) any applicable economic
sanction laws administered by the U.S. Treasury Department Office of Foreign
Assets Control (“OFAC”), including, without limitation, Executive Order No.
13224, or (iii) any applicable anti-drug trafficking or anti-terrorism laws,
civil or criminal, or (b) is a person that (i) is charged with, or has reason to
believe that he, she or it is under investigation for, any violation of any such
laws, (ii) has been convicted of any violation of, been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under any
such laws, (iii) is named on the list of “Specially Designated Nationals or
Blocked Persons” maintained by the OFAC (or any successor U.S. government office
or list), (iv) is otherwise identified by any U.S. government office or legal
authority as a person with whom a U.S. person is prohibited from transacting
business under any other applicable law, (v) is owned, controlled by, or
affiliated with any person identified in clause (i), (ii), (iii) and/or (iv)
hereof, or (vi) is engaged in any dealings or transactions for or on behalf of
or otherwise associated with any person identified in clause (i), (ii), (iii)
and/or (iv) hereof.

 

22.    Specially Designated Nationals Or Blocked Persons; USA Patriot Act.
Lender hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, Lender is required to obtain, verify and record information that
identifies the Loan Parties and the Borrower Controlling Parties, which
information includes the name and address of the Loan Parties and the Borrower
Controlling Parties, and other information that will allow Lender to identify
the Loan Parties and the Borrower Controlling Parties in accordance with the
Patriot Act. Accordingly, and in addition, as necessary under applicable
economic sanction laws administered by OFAC, including, without limitation,
Executive Order No. 13224, the Lender reserves the right, from time to time,
without consent, to compare the names of the Loan Parties, the Borrower
Controlling Parties and any current or future Borrower Controlling Party against
the list of “specially designated nationals or blocked persons” as set forth on
the list of such persons published by OFAC (or any successor U.S. government
office or list).

 

 
14

--------------------------------------------------------------------------------

 

 

23.    Venue. EACH OF THE LOAN PARTIES AND LENDER HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF CALIFORNIA IN LOS
ANGELES COUNTY AND TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
SUBJECT MATTER HEREOF, ANY OTHER LOAN DOCUMENT AND THE SUBJECT MATTER THEREOF.
EACH OF THE LOAN PARTIES AND LENDER TO THE EXTENT PERMITTED BY APPLICABLE LAW
(1) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER LOAN DOCUMENTS OR
THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH
COURT, AND (2) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR
PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY
OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH OF THE LOAN PARTIES AND
LENDER AGREES THAT ITS SUBMISSION TO JURISDICTION IS MADE FOR THE EXPRESS
BENEFIT OF THE OTHER PARTY. FINAL JUDGMENT AGAINST THE LOAN PARTIES OR LENDER IN
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND BE ENFORCED IN ANY
OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF
THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE LOAN PARTIES THEREIN DESCRIBED OR
(Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER
JURISDICTION; PROVIDED, HOWEVER, THAT, SOLELY FOR PURPOSES OF EXERCISING ANY
REMEDIES AGAINST THE COLLATERAL FOR THE LOAN, LENDER MAY AT ITS OPTION BRING
SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST ANY LOAN PARTY OR ANY OF
ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA IN THE
STATE WHERE THE APPLICABLE COLLATERAL IS LOCATED OR ANY COURT OF ANY OTHER
JURISDICTION WHERE THE APPLICABLE COLLATERAL IS LOCATED.

 

24.    Days. Except where otherwise specifically provided, any reference in this
Note to a period of “days” means calendar days, not business day.

 

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each party has executed this Loan and Reimbursement
Agreement on the date first hereinabove written.

 

“Borrower”

 

Talon International, Inc.

 

 

By: /s/ Nancy Agger-Nielsen               

Name:   Nancy Agger-Nielsen              

Title:       CFO                                          

 

“Guarantors”

 

Talon Technologies, Inc., a California corporation

 

 

By: /s/ Nancy Agger-Nielsen               

Name:   Nancy Agger-Nielsen              

Title:      CFO                                           

 

Tag-It Pacific Limited, a Hong Kong corporation

 

 

By: /s/ Nancy Agger-Nielsen               

Name:   Nancy Agger-Nielsen              

Title:      Director                                      

 

“Lender”

 

Princess Investment Holdings Inc.

  

 

By: /s/ Nicola Kilmer-Barber                

Name: Nicola Kilmer-Barber                 

Title: Director and CEO                        

 

 

 
16

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF WARRANT

 

See attached.

 

 

17